                                         Case 3:17-cr-00533-EMC Document 1855 Filed 06/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00533-EMC-5
                                   8                    Plaintiff,
                                                                                            ORDER REVOKING RELEASE
                                   9             v.                                         ORDER
                                  10     BRIAN WAYNE WENDT,                                 Docket No. 1711
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The government appeals Magistrate Judge Corley’s April 30, 2021, order releasing

                                  15   Defendant Wendt from custody pretrial. See Docket No. 1705. Having considered the parties’

                                  16   extensive briefing (including supplemental briefs ordered by the Court), for the reasons stated on

                                  17   the record on June 11, 2021, and as memorialized and supplemented herein, the Court REVOKES

                                  18   the release order and orders that Defendant’s detention be continued. As stated on the record on

                                  19   June 11, 2021, the Court GRANTS Defendant’s motion to strike the government’s ex parte

                                  20   evidence and argument. See Docket No. 1724.

                                  21          The Court finds by clear and convincing evidence that Defendant, notwithstanding his

                                  22   performance in custody post-arrest and his proffer of sureties, continues to pose a danger to the

                                  23   community that cannot be mitigated by available conditions of release. There have been no

                                  24   material changes in the Section 3142(g) factors since his initial detention to warrant a different

                                  25   conclusion. See 18 U.S.C. § 3142(g).

                                  26          The Court also finds, at this juncture, that Defendant’s continued detention does not violate

                                  27   due process. The Court has considered the three factors identified by the Ninth Circuit in United

                                  28   States v. Torres, 995 F.3d 695, 708 (9th Cir. 2021) (citing, e.g., United States v. Gelfuso, 838 F.2d
                                         Case 3:17-cr-00533-EMC Document 1855 Filed 06/15/21 Page 2 of 3




                                   1   358, 359 (9th Cir. 1988). First, the length of Defendant’s pretrial detention, which will exceed

                                   2   four years by the time of trial in January 2022, favors Defendant. However, the strength of this

                                   3   factor must be viewed in context. While Torres indicated that the 21-month detention in that case

                                   4   was “approaching the limits of what due process can tolerate”, id. at 709, Defendant here (unlike

                                   5   the defendant in Torres) is charged with, inter alia, VICAR murder and faces a mandatory life

                                   6   sentence. The Court finds instructive Judge Orrick’s order rejecting a due process challenge even

                                   7   in the face of an expected three-year detention period in United States v. Elmore, 2016 WL

                                   8   6427911, at *1-2 (N.D. Cal. Oct. 31, 2106), an order upheld by the Ninth Circuit on appeal, see

                                   9   2016 WL 10520758, at *1 (9th Cir. Dec. 12, 2016). (In a subsequent order Judge Orrick again

                                  10   rejected a due process challenge even though the expected detention was five years.) See also

                                  11   United States v. Flores, 2018 WL 3530837, at *2-3 (C.D. Cal. July 20, 2018) (no due process

                                  12   violation where expected period of detention was 52 months).
Northern District of California
 United States District Court




                                  13          As to the second Torres factor, the prosecution did contribute to the delay here inasmuch

                                  14   as the Justice Department took an extensive amount of time to decide whether to seek the death

                                  15   penalty against Defendant. While the pendency of that decision did not completely hold up

                                  16   discovery and other pretrial preparation, significant resources were devoted to the death-penalty

                                  17   decision and some aspects of the defense preparation, as well as case management by the Court,

                                  18   were delayed. Moreover, while the government has produced substantial discovery in this case, it

                                  19   has not done so without resistance and delay. See Docket No. 781 at 8-9. There has also been

                                  20   some delay resulting from the government’s failure to timely discover a conflict of interest among

                                  21   certain defense counsel, which led to a pause in the proceedings. (The Court notes that it does not

                                  22   see how the prosecutors in this case contributed to the delay entailed by the OSC proceedings

                                  23   before Magistrate Judge Kim, as they relate to the actions of counsel for another defendant.) The

                                  24   bulk of the delay in getting this RICO/VICAR case to trial inheres in the complex nature of the

                                  25   charges, the number of defendants, and the volume and breadth of evidence.

                                  26          Regarding the third factor, the evidence supporting detention under the Bail Reform Act is

                                  27   substantial. As noted above, the Court has considered the relevant factors under Section 3142(g)

                                  28   and finds that release of Defendant would pose a significant danger to the community.
                                                                                        2
                                         Case 3:17-cr-00533-EMC Document 1855 Filed 06/15/21 Page 3 of 3




                                   1          The parties have briefed the question whether the due process inquiry should take into

                                   2   account Defendant’s difficulty in preparing for trial, particularly in a complex case such as this

                                   3   one where there is a substantial volume of discovery and a compelling need for field investigation.

                                   4   See United States v. Terrone, 454 F. Supp. 3d 1009, 1026-27 (D. Nev. 2020) (defendant’s failure

                                   5   to show why counsel could not be prepared for trial with defendant in custody during the COVID-

                                   6   19 pandemic); cf. 18 U.S.C. § 3142(i) (requiring that someone detained pretrial “be afforded

                                   7   reasonable opportunity for private consultation with counsel”). Assuming that the due process

                                   8   calculus is informed by the substantial impairment of a defendant’s (and his counsel’s) ability to

                                   9   prepare for trial—a concern this Court considered paramount—the Court has taken steps to ensure

                                  10   that Defendant will be afforded in-person contact visits with his counsel. In addition to contact

                                  11   visits currently allowed by Santa Rita Jail (albeit with some logistical hurdles) and Zoom

                                  12   videoconferences, the Court has arranged for the United States Marshal to coordinate periodic
Northern District of California
 United States District Court




                                  13   face-to-face meetings between Defendant and counsel in a federal courthouse.

                                  14          Under these circumstances, the Court finds that the continued detention of Defendant

                                  15   Wendt, at least through the trial scheduled to commence in January 2022, does not violate due

                                  16   process.

                                  17          This order disposes of Docket No. 1711.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: June 14, 2021

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
